NO. 12-21-00037-CV

                            IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

THERESA BREEDLOVE AND BOB                        §      APPEAL FROM THE 114TH
BREEDLOVE,
APPELLANTS

V.                                               §      JUDICIAL DISTRICT COURT

ANTHONY VINCENT MOFFITT,
DECEASED, ORKIN, LLC, AND
ROLLINS, INC.,                                   §      SMITH COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
       Theresa Breedlove and Bob Breedlove (collectively Breedlove) appeal the trial court’s
summary judgment rendered in favor of Appellees Orkin, LLC (Orkin) and Rollins, Inc (Rollins)
(collectively Appellees).   In two issues, Breedlove contends that the trial court improperly
granted summary judgment for Appellees because there is more than a scintilla of evidence that
(1) Orkin’s employee was acting within the course and scope of his employment at the time of
the accident at issue and (2) Rollins, as the parent company of Orkin, exercised such a right of
control that it could be liable under the theory of respondeat superior. We affirm.


                                          BACKGROUND
       This case stems from a head-on automobile collision, which occurred on September 11,
2018, at 12:15 p.m. The record reflects that at that time, Orkin employee Anthony Moffit was
driving westbound in his vehicle on West Grande Boulevard, in Tyler, Texas when the vehicle
he was driving suddenly veered into oncoming traffic and struck the vehicle driven by Theresa
Breedlove. Moffit was killed in the collision; Theresa suffered serious injuries.




                                                 1
       Breedlove filed the instant suit on October 9, 2019, in which they alleged that Theresa’s
injuries were caused by Moffit’s negligence. By way of amended pleadings, they alleged that
Orkin and Rollins also were liable for Moffit’s negligence under the doctrine of respondeat
superior.
       On November 15, Appellees filed both traditional and no evidence motions for summary
judgment, in which they alleged that there is no evidence to support that (1) Moffit was acting
within the course and scope of his employment with Orkin at the time of the accident and
(2) Rollins is not vicariously liable for any of Orkin’s alleged negligence because the services it
provides Orkin do not extend to the day-to-day management of Orkin’s pest control business.
Breedlove responded and, ultimately, on October 14, 2020, the trial court granted both
Appellees’ traditional and no evidence summary judgment motions. Following an order severing
the suit against Appellees from the suit against Moffit, Breedlove appealed.


                                      SUMMARY JUDGMENT
       In their first issue, Breedlove argues that the trial court erred in granting Appellees’
traditional and no evidence motions for summary judgment because there is more than a scintilla
of evidence to support that Moffit was acting within the course and scope of his employment at
the time of the accident.
Standard of Review
       The movant for traditional summary judgment has the burden of showing that there is no
genuine issue of material fact and that it is entitled to judgment as a matter of law. See TEX. R.
CIV. P. 166a(c); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). A defendant
who conclusively negates at least one essential element of the nonmovant’s cause of action is
entitled to summary judgment as to that cause of action. See Randall’s Food Mkts., Inc. v.
Johnson, 891 S.W.2d 640, 644 (Tex. 1995). Likewise, a defendant who conclusively establishes
each element of an affirmative defense is entitled to summary judgment. Id. Once the movant
establishes a right to summary judgment, the nonmovant has the burden to respond to the motion
and present to the trial court any issues that would preclude summary judgment. See City of
Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678–79 (Tex. 1979). The only question
is whether an issue of material fact is presented. See TEX. R. CIV. P. 166a(c).




                                                 2
       Additionally, after an adequate time for discovery, a party without the burden of proof at
trial may move for summary judgment on the ground that there is no evidence of one or more
essential elements of a claim or defense. See TEX. R. CIV. P. 166a(i). Once a no evidence
motion has been filed in accordance with Rule 166a(i), the burden shifts to the nonmovant to
bring forth evidence that raises a fact issue on the challenged evidence. See Macias v. Fiesta
Mart, Inc., 988 S.W.2d 316, 317 (Tex. App.–Houston [1st Dist.] 1999, no pet.). We review a no
evidence motion for summary judgment under the same legal sufficiency standards as a directed
verdict. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–51 (Tex. 2003). A no evidence
motion is properly granted if the nonmovant fails to bring forth more than a scintilla of probative
evidence to raise a genuine issue of material fact as to an essential element of the nonmovant’s
claim on which the nonmovant would have the burden of proof at trial. See id. at 751. If the
evidence supporting a finding rises to a level that would enable reasonable, fair minded persons
to differ in their conclusions, then more than a scintilla of evidence exists. Id. Less than a
scintilla of evidence exists when the evidence is so weak as to do no more than create a mere
surmise or suspicion of a fact, and the legal effect is that there is no evidence. See id.
       When reviewing traditional and no evidence summary judgments, we perform a de novo
review of the entire record in the light most favorable to the nonmovant, indulging every
reasonable inference and resolving any doubts against the motion. See Sudan v. Sudan, 199
S.W.3d 291, 292 (Tex. 2006); KPMG Peat Marwick v. Harrison Cty. Hous. Fin. Corp., 988
S.W.2d 746, 748 (Tex. 1999). We are not required to ascertain the credibility of affiants or to
determine the weight of evidence in the affidavits, depositions, exhibits, and other summary
judgment proof. See Gulbenkian v. Penn, 252 S.W.2d 929, 932 (Tex. 1952); Palestine Herald-
Press Co. v. Zimmer, 257 S.W.3d 504, 508 (Tex. App.–Tyler 2008, pet. denied).
       Further, all theories in support of or in opposition to a motion for summary judgment
must be presented in writing to the trial court. See TEX. R. CIV. P. 166a(c). If the trial court’s
order granting summary judgment does not specify the grounds relied on for its ruling, we will
affirm it if any of the theories advanced are meritorious. State Farm Fire & Cas. Co. v. S.S.,
858 S.W.2d 374, 380 (Tex. 1993).
       Lastly, when a party moves for both a traditional and a no evidence summary judgment,
we ordinarily review first the trial court’s summary judgment under the no evidence standard of
Rule 166a(i). See Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). If the no



                                                  3
evidence summary judgment was properly granted, we do not reach arguments under the
traditional motion for summary judgment. See id.; but see Neurodiagnostic Tex., L.L.C. v.
Pierce, 506 S.W.3d 153, 163 (Tex. App.–Tyler 2016, no pet.) (rule dictating court of appeals’
order of analysis when party moves for both traditional and no evidence summary judgment not
absolute).
Respondeat Superior
       The common law doctrine of respondeat superior, also known as vicarious liability, is an
exception to the general rule that a person has no duty to control another’s conduct. See Painter
v. Amerimex Drilling I, Ltd., 561 S.W.3d 125, 131 (Tex. 2018). It provides that “liability for
one person’s fault may be imputed to another who is himself entirely without fault solely
because of the relationship between them.” Id. at 130 (quoting St. Joseph Hosp. v. Wolff, 94
S.W.3d 513, 540 (Tex. 2002)). To prove an employer’s vicarious liability for an employee’s
negligence, the plaintiff must show that, at the time of the negligent conduct, the employee was
acting in the course and scope of his employment. Painter, 561 S.W.3d at 131. In the “course
and scope of employment” means within the scope of the employee’s general authority, in
furtherance of the employer’s business, and for the accomplishment of the object for which he
was hired. Id. (quoting Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 757 (Tex.
2007)). Additionally, to be within the scope of employment, the employee’s act must be of the
same general nature as, or incidental to, the authorized conduct. Painter, 561 S.W.3d at 131.
Thus, if an employee deviates from the performance of his duties for his own purposes, his
employer is not responsible for what occurs during that deviation. Id.
Summary Judgment Evidence of “Course and Scope”
       In their brief, Breedlove argues that they provided more than a scintilla of evidence in
response to Appellees’ no evidence motion for summary judgment to demonstrate that Moffit
was acting within the course and scope of his employment at the time of the accident.
Specifically, as it relates to respondeat superior, the evidence in the summary judgment record is
as follows:


       • Moffit was employed by Orkin as an outside salesman (Orkin Commercial Account Manager).
       Among his job duties was to meet with established and potential customers to make pest control
       sales for Orkin.




                                                     4
       • Moffit’s job did not require him regularly to report to the Orkin office in the mornings, and on
       the day in question, Moffit began his workday working from home. He sent an email to a
       potential customer at 8:20 a.m. He had multiple business phone calls that morning, including a
       conversation with Arnoldo Hernandez at La Hacienda Restaurant at 10:36 a.m. and Lakisha Price
       at Journeys of the Heart daycare at 10:44 a.m.

       • Moffit had two appointments scheduled for that day, but at no specified time––one with Price at
       the daycare facility at Mount Cavalry Baptist Church, located at 806 Duckenfield, Tyler, Texas
       75702, and another for later that evening with Hernandez at La Hacienda in Whitehouse, Texas.

       • Moffit left his house sometime after 11:28 a.m. and was driving his personal vehicle, which he
       often used for work and which had a Texas Pest Control License number belonging to Orkin
       affixed to it. No Orkin logo was displayed on the vehicle.

       • The accident occurred on West Grande Boulevard at 12:15 p.m.

       • Orkin’s office is located approximately one mile to the north of the accident site.

       • Moffit was wearing a shirt with the Orkin logo on it at the time of the accident, which he was
       required to wear while he was working. Moffit’s wife testified that he rarely ever wore his Orkin
       shirt when he was running personal errands.

       • Moffit’s wife testified that it was possible that Moffit was traveling to the Orkin office from their
       home in the event he needed to pick up supplies before meeting with customers scheduled for later
       during a workday.

       • Moffit had an upcoming trip to California planned on September 12, 2018. The day before the
       accident, he told his wife that he was going to finish up some items for work and prepare for his
       vacation.

       • Price called Orkin at 2:14 p.m. to inquire about Moffit’s whereabouts.



       From the aforementioned evidence, there is no doubt that Moffit was working on the day
in question, but the evidence does not permit a factfinder reasonably to determine the location of
Moffit’s primary destination at the time of the accident so as to support a finding that he was
within the course and scope of his employment at that time. Appellees argue that the evidence
supports a finding that Moffit either (1) was driving somewhere to conduct personal business in
preparation for his upcoming trip to California or (2) was driving to the Orkin office. Breedlove
contends that the evidence supports that Moffit either was driving to the Orkin office or was
driving to meet with Price at the daycare facility. Breedlove challenges the strength of the
inference underlying Appellees’ contention that Moffit was on a personal errand at the time of
the accident, but even if we were to agree with Breedlove on this point, the outcome would not
change.




                                                         5
The “Coming and Going Rule”
        One particular rule that has developed in the context of course-and-scope-of-employment
law is the “coming-and-going rule.” EAN Holdings, LLC v. Arce, 636 S.W.3d 290, 295–96
(Tex. App.–Fort Worth 2021, pet. filed); see also Painter, 561 S.W.3d at 131. Under this rule, in
the third-party liability context, the criteria for course and scope of employment generally are not
met when an employee is traveling to or from work. See Painter, 561 S.W.3d at 139 (“We
confirm that the coming-and-going rule, under which an employee is generally not acting within
the scope of his employment when traveling to and from work, applies in the vicarious-liability
context”). Thus, since the evidence suggests the possibility that Moffit was en route to the Orkin
office at the time of the accident, we must consider whether the “coming and going” rule applies
if that was, in fact, his primary destination.
        Breedlove argues that the facts of this case are distinguishable from the more typical
scenario involving the application of the coming and going rule wherein an employee with a
more traditional work schedule is driving from home to the office or vice-versa, since the
evidence demonstrates that Moffit began his workday working from home and regularly
conducted business away from the Orkin office. Thus, Breedlove suggests that since Moffit
already had begun his workday, the coming and going rule should not apply in the event that his
primary destination at the time of the accident was the Orkin office. However, Breedlove cites to
no authority, nor is this court aware of any such authority, which supports such an exception to
the coming and going rule.
        The parties have discussed cases which, although they are not directly on point, are
pertinent to our analysis. For instance, one of our sister courts has held that business calls with
an “on call” employee both before and after, but not at the time of, the accident does not indicate
that the employee was within the court and scope of his employment at the time of the accident
when the evidence demonstrated that he was driving home. See Mejia-Rosa v. John Moore
Servs., Inc., No. 01-17-00955-CV, 2019 WL 330972, at *8–9 (Tex. App.–Houston [1st Dist.]
Jul. 25, 2019, no pet.) (mem. op.). Furthermore, another of our sister courts has held that an
employee’s negligent conduct did not occur while he was acting in the course and scope of his
employment because, despite his having worked from home in the past, the evidence
demonstrated that the conduct occurred when he was on his way home from work, the employee
did not intend to work from home that evening, and did not, in fact, work from home that



                                                 6
evening. See Arce, 2021 WL 4783156, at *6. These cases are relevant inasmuch as they suggest
the importance of maintaining the focus of our analysis on the employee’s conduct at the time of
the accident and not the overall nature of the employee’s role with the company. See also
Farrell v. Com. Structures & Interiors, Inc., No. 05-02-0031-CV, 2002 WL 31411022, *2–3
(Tex. App.–Dallas Oct. 28, 2002, no pet.) (op., not designated for publication) (employee driving
home with stated purpose to work from home not within course and scope when involved in
accident while driving home).          Based on the aforementioned holdings and absence of any
caselaw which provides the exception to the coming and going rule similar to that for which
Breedlove advocates, we conclude that in this case, in the event Moffit’s primary destination was
the Orkin office, the coming and going rule applies.
Discussion
        Here, the location of the accident along with other circumstantial evidence 1 suggests at
least two plausible primary destinations for Moffit at the time of the accident––the Orkin office
or the daycare facility. But only evidence which supports a finding that Moffit was driving
directly to the daycare facility would support a conclusion that Moffit was acting within the
course and scope of his employment at the time of the accident. See Painter, 561 S.W.3d at 139
(coming and going rule). Breedlove contends that evidence that Moffit was scheduled to go to
the daycare facility some time that day coupled with the fact that Price called Orkin at 2:14 p.m.
to inquire as to Moffit’s whereabouts, satisfies their burden to provide evidence that Moffit was
driving directly to the daycare facility at the time of the accident. See TEX. R. CIV. P. 166a(i).
We disagree.
        The circumstantial evidence upon which Breedlove relies is highly speculative and
amounts to little more than conjecture. See, e.g., Jones v. Coppinger, No. 08-20-00040-CV,
2021 WL 3878878, at *6 (Tex. App.–El Paso Aug. 31, 2021, no pet.) (op.) (when plaintiff’s
claim based solely on speculation or conjecture, summary judgment is appropriate). Ultimately,
given the nature of the summary judgment evidence on which Breedlove relies, no factfinder
reasonably could determine Moffit’s primary destination at the time of the accident. Thus, we

        1
           The equal inference rule provides that a jury may not reasonably infer an ultimate fact from meager
circumstantial evidence “which could give rise to any number of inferences, none more probable than another.”
Lozano v. Lozano, 52 S.W.3d 141, 148 (Tex. 2001). Thus, in cases with only slight circumstantial evidence––such
as the location of the accident in this case––something else must be found in the record to corroborate the
probability of the fact’s existence or nonexistence. See id.




                                                      7
conclude that the summary judgment evidence does not amount to more than a scintilla of
evidence to support that Moffit was acting within the course and scope of his employment for
Orkin at the time of the accident. Accordingly, we hold that the trial court did not err in granting
Appellees’ no evidence motion for summary judgment on this ground. Breedlove’s first issue is
overruled. 2


                                                  DISPOSITION
         Having overruled Breedlove’s first issue, we affirm the trial court’s judgment.



                                                                        GREG NEELEY
                                                                           Justice

Opinion delivered April 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
          Because we have overruled Breedlove’s first issue, we need not consider their second issue of whether
Rollins may be held vicariously liable for Orkin’s conduct. See TEX. R. APP. P. 47.1.


                                                          8
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 29, 2022


                                         NO. 12-21-00037-CV


                    THERESA BREEDLOVE AND BOB BREEDLOVE,
                                   Appellants
                                       V.
                     ANTHONY VINCENT MOFFITT, DECEASED,
                         ORKIN, LLC, AND ROLLINS, INC.,
                                    Appellees


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 18-2328-B/S)

                    THIS CAUSE came to be heard on the oral arguments, appellate record and
briefs filed herein, and the same being considered, it is the opinion of this court that there was no
error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, all costs of this appeal are assessed against the
Appellants, THERESA BREEDLOVE AND BOB BREEDLOVE, and that this decision be
certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      9